DETAILED ACTION
This is a corrected notice of allowance in response to the IDS filed 08/04/2022.
	
Status of Claims
Claims 1-7, 9, and 10 are pending;
Claims 1, 3-5, and 9 are currently amended; claims 2, 7, and 10 are original; claim 6 was previously presented; claims 8 and 11-22 have been cancelled;
Claims 1-7, 9, and 10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/04/2022 has been considered by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an internet communication (see attachment) from the applicant's representative, Katherine Buchanan, Reg. No. 69,261, on 05/05/2022.

The application has been amended as follows:

In the Claims Filed 04/19/2022

1.	(Currently Amended)	A bracket assembly comprising:
a first plate having a first end and a second end, the first plate defining a first plate opening and a first fastener opening;
a seating frame extending from the second end of the first plate, the seating frame defining a first member positionable on a first side of a beam and a second member positionable on a second side of the beam, wherein each of the first member and the second member defines a curved section adjacent to the second end of the first plate, wherein the curved section of each of the first member and the second member is configured to extend convexly outwardly away from the beam, and wherein the curved sections are configured to receive a rim of the beam therebetween;
a second plate actionable relative to the first plate and defining a second fastener opening, the second plate extending through the first plate opening in the first plate, the second plate defining a lower section positionable on the second side of the beam; and
a fastener coupling the first plate to the second plate, wherein the fastener is a screw defining a threaded exterior surface, the screw configured to engage the first fastener opening and the second fastener opening;
wherein the first member defines a first free end and the second member defines a second free end, and wherein each of the first free end and the second free end is tilted to be angled outwardly away from the beam for facilitating insertion of the rim of the beam between the first member and the second member.

2.	(Original)	The bracket assembly of claim 1, wherein the screw is oriented substantially perpendicular to the first plate.

3.	(Currently Amended)	The bracket assembly of claim 1, wherein the threaded exterior surface of the screw is configured to engage at least one selected from the group of an interior threaded surface of the first fastener opening and an interior threaded surface of the second fastener opening.
  

4.	(Currently Amended)	The bracket assembly of claim 1, wherein:
the bracket assembly further comprises a nut;
the threaded exterior surface of the screw engages the nut; and
the nut is positioned to abut a surface of the second plate.
  
5.	(Currently Amended)	The bracket assembly of claim 1, wherein the screw is rotatable to adjust an amount of space between the first plate and the second plate
  
6.	(Previously Presented)	The bracket assembly of claim 1, wherein:
the second plate defines a first end and a second end;
the first end of the second plate defines a tip end extending towards the first plate.  

7.	(Original)	The bracket assembly of claim 6, wherein the tip end is configured to pivot away from the first plate when the screw is loosened and to pivot towards the first plate when the screw is tightened. 
 
8.	(Cancelled)  

9.	(Currently Amended)	The bracket assembly of claim 1, wherein the curved section of the first member is defined by an attached end of the first member, wherein the curved section of the second member is defined by an attached end of the second member, and wherein the attached end of each of the first member and the second member is coupled to the second end of the first plate.  

10.	(Original)	The bracket assembly of claim 9, wherein the second member comprises a pair of side members and a cross member connecting the pair of side members.  

11-22.	(Cancelled)  


Allowable Subject Matter
Claims 1-7, 9, and 10, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a bracket assembly as specified in claim 1.  Relevant references include Feenstra (US 9,004,422 B2), Silcox et al. (US 8,413,734 B2), hereinafter Silcox, Carraro et al. (US 4,723,749), hereinafter Carraro, and Kehoe et al. (US 6,341,466 B1), hereinafter Keheo.
As similarly presented on pages 5-16 of the Office action mailed 01/28/2022, Feenstra, as modified by Silcox and Carraro, teaches most of the limitations of claim 1 but does not teach "each of the first free end and the second free end is tilted to be angled outwardly away from the beam for facilitating insertion of the rim of the beam between the first member and the second member" in combination with the rest of the limitations in claim 1.  Although Kehoe teaches a bracket assembly (51, fig 3) comprising: a seating frame (103, 105, 113, 115, fig 3) including a first member (103, fig 3) and a second member (113, fig 3), wherein the first member defines a first free end (125, fig 3) and the second member defines a second free end (125, fig 3), wherein each of the first free end and the second free end is tilted to be angled outwardly away from a beam (81, fig 10) for facilitating insertion of a rim (89, fig 10) of the beam between the first member and the second member (see Figures 3 and 10), there is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously and reasonably further modify the combination of Feenstra, Silcox, and Carraro with Kehoe, or to obviously and reasonably combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-7, 9, and 10) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631